Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first action on the merits (FAOM) to this instant application 19 July 2019 in which claims 31-52 are pending. Claims 31 and 42 are independent. Claims 32-41 and 43-52 are dependent.

Each of the independent claims 31 and 42 is directed to a helmet for use during a magnetic resonance imaging. A thorough prior art search has been performed. Examiner’s search found that Helmets or head coils are well-known in the magnetic resonance imaging art. Examiner’s search also found that Helmets are well-known to include an RF transmit and/or receive coil. However, Examiner’s search did not discover any reference that, alone or in combination with another, teaches “at least one first releasable securing mechanism” which is configured to engage with a member attached to a magnetic resonance imaging system and when the at least one [releasable] securing mechanism is engages with the member the helmet is positioned within the imaging region of the MRI system as detailed with all recited limitations in any of the independent claims 31 and 42. More specifically, no reference is found that, alone or in combination with another, teaches that an engagement between the securing mechanism and the member to cause the helmet to be positioned within the imaging 

Reasons for Allowance
Claims 31-52 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 31, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a helmet configured to accommodate a patient’s head during magnetic resonance imaging, the helmet comprising, at least one first releasable securing mechanism configured to engage with a member attached to a magnetic resonance imaging system at a location such that, when the at least one securing mechanism engages with the member, the helmet is positioned within the imaging region of the magnetic resonance imaging system, as stated in the claim in association with the remaining claim features.

As to independent claim 42, the claim is allowed because it contains subject matter similar to that of claim 31 for which claim 31 is found to be allowable.

As to dependent claims 32-41 and 43-52, these claims are allowed because each of these claims, either directly or indirectly, depends from any of the independent claims 31 and 42.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852